DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 5/27/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 2/3/2022 listed below have been reconsidered as indicated.
a)	Any objections and/or rejections of claims 8, 11 and 15-17 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The rejections of claims 1-3, 5-7, 9 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn as the ordinary artisan would recognize detection methods encompassed by the full scope of “detecting the specific binding substances by a detection method which uses an enzyme for cleavage and detects fluorescence signals of different fluorescence wavelengths from the nucleic acid fragments” in view of the present disclosure.

c)	The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.

d)	The rejections of claim(s) 1-3, 9 and 13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (US 2004/0121382 A1) are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Specification
The disclosure is objected to because of the following informalities: The specification references particular “SEQ ID NO.” rather than “SEQ ID NO:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McCoy (US 2014/0228239 A1).
The following are new rejections necessitated by the amendments to the claims.
Regarding claims 1 and 13, McCoy teaches methods for detecting target molecules.
McCoy teaches binding specific binding substances, identified as “probes”, to first target molecules being epitopes recognized by the specific binding substances (para. 4-5, 12-13). The specific binding substances are labeled with nucleic acids that produce different fluorescence signals (para. 26 and 33 and 87). McCoy teaches the probes are antibodies, nucleic acids, etc. (para. 68-70).
McCoy teaches introducing samples with a second target, such as cells or virus (para. 47 and 72), having the first target into a device that partitions the sample in wells (para. 112). The partitions have no more than one copy of the target molecule, i.e. zero or one (para. 122).
McCoy teaches detecting the specific binding substances using signal amplification achieved by an Invader fluorescence detection assay (para. 110). An Invader assay is encompassed by the claimed step of “detecting the specific binding substances”. As noted above, each partition has no more than one target molecule, the detection is based on the presence of a single molecule in the partition well.
McCoy teaches detecting the first target molecules based on the detected fluorescence (para. 7 and 13).
McCoy teaches detecting the second target molecule, e.g. interacting, co-localized, etc., by detecting the first target molecule with the second target molecule. Alternatively, when McCoy detects a target based on the binding a molecule to an epitope on a molecule, McCoy indirectly detects the molecule based on detecting the epitope.	Regarding claim 9, McCoy teaches detecting the first target epitope molecules simultaneously within in a partition (para. 5-7, 13-15; Figs. 3, 4, and 6).
Regarding claim 19, McCoy teaches diluting the sample prior to partitioning such that the number of targets per well is no more than 1 (para. 24, 185).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2014/0228239 A1) in view of Liu (US 2004/0121382 A1; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Claim 1 is anticipated by McCoy. The claim is also rendered obvious as encompassing the embodiments of claims 2, 3.
Regarding claim 1, McCoy teaches methods for detecting target molecules.
McCoy teaches binding specific binding substances, identified as “probes”, to first target molecules being epitopes recognized by the specific binding substances (para. 4-5, 12-13). The specific binding substances are labeled with nucleic acids that produce different fluorescence signals (para. 26 and 33 and 87). McCoy teaches the probes are antibodies, nucleic acids, etc. (para. 68-70).
McCoy teaches introducing samples with a second target, such as cells or virus (para. 47 and 72), having the first target, the epitope recognized by the probe, into a device that partitions the sample in wells (para. 112). The partitions have no more than one copy of the target molecule, i.e. zero or one (para. 122).
McCoy teaches detecting the specific binding substances using signal amplification achieved by an Invader fluorescence detection assay (para. 110). An Invader assay is encompassed by the claimed step of “detecting the specific binding substances”. As noted above, each partition has no more than one target molecule, the detection is based on the presence of a single molecule in the partition well.
McCoy teaches detecting the first target molecules based on the detected fluorescence (para. 7 and 13).
McCoy teaches detecting the second target molecule, e.g. interacting, co-localized, etc., by detecting the first target molecule with the second target molecule. Alternatively, when McCoy detects a target based on the binding a molecule to an epitope on a molecule, McCoy indirectly detects the molecule based on detecting the epitope.	While McCoy teaches the above methods, Liu does not teach antibodies detected with the Invader assay as required by claims 2 and 3.
	Regarding claim 2, Liu teaches “an oligonucleotide” encompasses two or more oligonucleotides (para. 50). The range overlaps with the range of amended claim 2.
	The courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  Therefore, the claimed ranges of claim 2 are rendered obvious.
Regarding claim 3, Liu teaches binding a plurality of specific binding substances as antibodies to a plurality of first target molecules on the surface of a cell, a second target. The target molecules have different epitopes recognized by the different antibodies. The antibodies labeled with a plurality of nucleic acid fragments are used to produce fluorescence signals of different fluorescence wavelengths. See Fig. 1B and para. 36, 87 and 124.
Liu teaches detecting the specific binding substances by a detection method which uses an enzyme for cleavage of a complex comprising the nucleic acid fragments that label the antibodies and detects the different fluorescence wavelengths produced through the processing of the nucleic acid fragments and corresponding to the different epitopes. Fig. 1c and para. 37, 82, 88, 131 and 132. Liu further teaches the different molecular tags have different fluorescent labels having distinct emission spectra and data is collected and recorded at multiple wavelengths (para. 79 and 167).
It would have been prima facie obvious to the ordinary artisan to have modified the method of McCoy by combining the antibody probes and the Invader signal amplification based on the description of Liu. One would have been motivated to make such as modification in order to detect proteins using the signal amplification process of an Invader assay. The modification has a reasonable expectation of success as Liu demonstrates the combination of antibodies and an Invader assay are compatible.

Claims 1, 5-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2014/0228239 A1) in view of Logozzi (PLoS ONE. 2009. 4(4):e5219; previously cited).
The following are new rejections necessitated by the amendments to the claims.
Claim 1 is anticipated by McCoy. The claim is also rendered obvious as encompassing the embodiments of claims 5-7 and 21. 
Regarding claim 1, McCoy teaches methods for detecting target molecules.
McCoy teaches binding specific binding substances, identified as “probes”, to first target molecules being epitopes recognized by the specific binding substances (para. 4-5, 12-13). The specific binding substances are labeled with nucleic acids that produce different fluorescence signals (para. 26 and 33 and 87). McCoy teaches the probes are antibodies, nucleic acids, etc. (para. 68-70).
McCoy teaches introducing samples with a second target, such as cells or virus (para. 47 and 72), having the first target, the epitope recognized by the probe, into a device that partitions the sample in wells (para. 112). The partitions have no more than one copy of the target molecule, i.e. zero or one (para. 122).
McCoy teaches detecting the specific binding substances using signal amplification achieved by an Invader fluorescence detection assay (para. 110). An Invader assay is encompassed by the claimed step of “detecting the specific binding substances”. As noted above, each partition has no more than one target molecule, the detection is based on the presence of a single molecule in the partition well.
McCoy teaches detecting the first target molecules based on the detected fluorescence (para. 7 and 13).
McCoy teaches detecting the second target molecule, e.g. interacting, co-localized, etc., by detecting the first target molecule with the second target molecule. Alternatively, when McCoy detects a target based on the binding a molecule to an epitope on a molecule, McCoy indirectly detects the molecule based on detecting the epitope.
McCoy teaches diluting the sample prior to partitioning such that the number of targets per well is no more than 1 (para. 24, 185).
However, Logozzi teaches that exosomes are known to circulate within the body of patients with diseases, in particular melanoma.
Regarding claims 5-7, Logozzi teaches there is an interest in detecting exosomes within samples of patients and that they express the surface marker CD63 and the disease marker Caveolin-1 on their surface (Abstract; p. 6, right column). Logozzi further teaches human tumor-derived exosomes are involved in malignant progression (Abstract).
It would have been prima facie obvious at the time of filing the present application to have modified the method of Liu for the detection of CD63 and Cavelolin-1 on circulating exosomes obtained from patients to detect cancer. One would have been motivated to make the modification as the detection of tumor-derived exosomes provides for the analysis of structures involved in malignant progression as taught by Logozzi. The modification has a reasonable expectation of success as it simply substitutes the antibodies of McCoy with the known antibodies of Logozzi, which would be labeled in view of the guidance provided by McCoy and the state of the art.

Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2014/0228239 A1) in view of Kim (Lab Chip. 2012. 12:4986-4991).
The following are new rejections necessitated by the amendments to the claims.
Claim 1 is anticipated by McCoy. The claim is also rendered obvious as encompassing the embodiments of claim 18. 
Regarding claim 1, McCoy teaches methods for detecting target molecules.
McCoy teaches binding specific binding substances, identified as “probes”, to first target molecules being epitopes recognized by the specific binding substances (para. 4-5, 12-13). The specific binding substances are labeled with nucleic acids that produce different fluorescence signals (para. 26 and 33 and 87). McCoy teaches the probes are antibodies, nucleic acids, etc. (para. 68-70).
McCoy teaches introducing samples with a second target, such as cells or virus (para. 47 and 72), having the first target, the epitope recognized by the probe, into a device that partitions the sample in wells (para. 112). The partitions have no more than one copy of the target molecule, i.e. zero or one (para. 122).
McCoy teaches detecting the specific binding substances using signal amplification achieved by an Invader fluorescence detection assay (para. 110). An Invader assay is encompassed by the claimed step of “detecting the specific binding substances”. As noted above, each partition has no more than one target molecule, the detection is based on the presence of a single molecule in the partition well.
McCoy teaches detecting the first target molecules based on the detected fluorescence (para. 7 and 13).
McCoy teaches detecting the second target molecule, e.g. interacting, co-localized, etc., by detecting the first target molecule with the second target molecule. Alternatively, when McCoy detects a target based on the binding a molecule to an epitope on a molecule, McCoy indirectly detects the molecule based on detecting the epitope.
While McCoy teaches the above wells, McCoy does not teach the elements of claim 18.
Kim teaches an array having wells designed for digital counting of single biomolecules (Figs. 1 and 2). Kim teaches the well diameter is similar to the target size (p. 4988). Kim teaches the diameter of the well is slightly bigger than the target for efficient trapping (p. 4988).
It would have been prima facie obvious to the ordinary artisan to have modified the method of McCoy by using the array taught by Kim. One would have been motivated to make the modification as the array is designed to satisfy the design considerations described by McCoy. The modified method would result in no more than one biomolecule or target per well (para. 122) and enables digital counting (para. 125-128) as described by McCoy.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (US 2014/0228239 A1) in view of Logozzi (PLoS ONE. 2009. 4(4):e5219; previously cited) as applied to claim 5 above and in further view of Kim (Lab Chip. 2012. 12:4986-4991).
Regarding claim 20, McCoy does not teach the elements of claim 20.
Kim teaches an array having wells designed for digital counting of single biomolecules (Figs. 1 and 2). Kim teaches the well diameter is similar to the target size (p. 4988). Kim teaches the diameter of the well is slightly bigger than the target for efficient trapping (p. 4988).
It would have been prima facie obvious to the ordinary artisan to have modified the method of McCoy by using the array taught by Kim. One would have been motivated to make the modification as the array is designed to satisfy the design considerations described by McCoy. The modified method would result in no more than one biomolecule or target per well (para. 122) and enables digital counting (para. 125-128) as described by McCoy.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634